Citation Nr: 0906927	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
peptic ulcer disease.

2.  Entitlement to an initial compensable rating for tension 
type headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for vertigo with mild vestibular symptoms.

4.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1975 and from July 1981 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which established service 
connection and initial ratings for the Veteran's headaches, 
vertigo, and lumbosacral strain, and continued the previous 
rating for peptic ulcer disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional development is 
needed prior to final adjudication of this appeal.  
Specifically, a thorough and contemporaneous medical 
examination is required to determine the current severity of 
the Veteran's service-connected peptic ulcer disease, tension 
type headaches, vertigo with mild vestibular symptoms, and 
chronic lumbosacral strain.  

The Veteran was last afforded a VA examination in November 
2005.  VA's duty to assist includes the provision of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of a veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not necessarily 
stale, the Veteran's representative argues that the November 
2005 examination no longer adequately portrays the extent of 
the Veteran's symptomatology.  See Written brief 
presentation, January 2009.  As such, the Board finds that 
contemporaneous examination results are needed.

Additionally, as the most recent VA treatment records within 
the claims file are dated in April 2007, current VA treatment 
records, if any, should be obtained.

Finally, a review of the record reveals that adequate notice 
under 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2008) and relevant 
case law has not been provided as it pertains to the claim 
for an increased rating for the Veteran's peptic ulcer 
disease.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in Vazquez, 
notify the Veteran that to substantiate 
his claim for an increased rating for 
peptic ulcer disease, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the claimed 
condition, to include the effect that 
worsening has on his employability and 
daily life.  Examples of the types of 
medical and lay evidence that the 
Veteran may submit should also be 
included.  The letter should indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It should also provide at least general 
notice of the relevant diagnostic 
criteria.  

2.  Obtain and associate with the 
claims file all outstanding VA 
outpatient clinical records for this 
Veteran, from April 2007 forward.

3.  AFTER the above development steps 
have been completed, schedule the 
Veteran for VA examination with the 
appropriate provider or providers to 
determine the current severity of his 
service-connected peptic ulcer disease, 
tension type headaches, vertigo with 
mild vestibular symptoms, and chronic 
lumbosacral strain.  The examiner of 
the Veteran's service-connected 
disability of the spine is specifically 
requested to address both its 
neurological and orthopedic components.  
The Veteran's claims file should be 
made available to the examiner(s) for 
review.  All necessary studies and 
tests must be conducted.

4.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




